DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Gate’s valves are not for flavoring, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, it is understood that carbonated water and plain water may constitute distinctive tastes from one another i.e. flavors.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, check valves are well known in the art to provide fluid systems with a secure means of shutting off flow entirely when active supplying of fluids is not in operation. Additionally, after a supplying operation has ceased residual fluid may reside in the fluid conduit/inlet, a check valve ensures that additional fluid therein is not introduced into the ultimate mixture: when not desired or the quantity needed has already been reached. Here, each flavor inlet would benefit from having a check valve as taught by Gates to ensure proper dosing of each flavor for the users desired drink.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Gates doesn’t teach inlet valves extending into another stream of fluid. However, Jersey already teaches the flavor inlets (420) extending inwardly from an inner wall of the housing into a flow path of the base liquid in order to inhibit the flavoring from contacting the inner wall of the housing (Fig. 5, Para. 67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 14, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jersey et al. (US 2017/0225936 A1), and further in view of Gates (US 2013/0200103 A1).
 Re: Claim 1, Jersey discloses the claimed invention including a beverage dispensing nozzle, comprising:
a housing (430) having an upper end (412) opposite a lower end (440) (Fig. 5);
an inlet (512) at the upper end of the housing that is configured to be placed in communication with a source of a base liquid (Fig. 5);
a chamber (412 defines chamber) within the housing and in communication with the inlet (Fig. 5);
an aerator (518) in communication with the chamber, wherein the aerator comprises a plate having a plurality of apertures (Para. 63, disc plate with apertures);
a nozzle tip (520) arranged at the lower end of the housing (Fig. 5);
a flavor inlet (420, 530) in communication with a source of a flavoring and that is arranged downstream of the aerator, wherein the flavor inlet is configured to dispense the flavoring into the housing (Fig. 5) except for a flavor inlet valve. However, Gates discloses inlet valves (182) for beverage nozzles (Fig. 3, Para. 26, carbonated water and plain water may constitute as separate types of waters i.e. flavors),
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include flavor inlet valves as taught by Gates, since Gates states in paragraph 27 that such a modification acts as a check against leaking of flavor not intended with the desired drink. For example, after a supplying operation has ceased residual fluid may reside in the fluid conduit/inlet, a check valve ensures that additional fluid therein is not introduced into the ultimate mixture: when not desired or the quantity needed has already been reached. Here, each flavor inlet would benefit from having a check valve as taught by Gates to ensure proper dosing of each flavor for the users desired drink.
Re: Claim 2, Jersey in view of Gates discloses the claimed invention including the flavor inlet valve comprises a poppet valve (Fig. 3, Para. 27, poppet valve).
Re: Claim 3, Jersey in view of Gates discloses the claimed invention including the poppet valve comprises a poppet having a head that extends from an inner wall of the housing (Gates: Fig. 3 depicts head extending from an inner wall), further Jersey teaches extending the flavor inlets into the housing (Jersey: Para. 68, extend slightly into housing).
Re: Claim 4, Jersey discloses the claimed invention including a nozzle head (510) defining the inlet (Fig. 5).
Re: Claim 5, Jersey discloses the claimed invention including the flavor inlet valve is one of a plurality of flavor inlet valves (Fig. 5 depicts plurality of flavor inlets).
Re: Claim 6, Jersey discloses the claimed invention including the plurality of flavor inlet valves are arranged around a circumference of the housing (Fig. 4, depicts inlets on either side of the circumference).
Re: Claim 7, Jersey discloses the claimed invention including the plurality of flavor inlet valves are radially arranged around the housing (Fig. 4).
Re: Claim 8, Jersey discloses the claimed invention including the plurality of flavor inlet valves are arranged in a common plane (Fig. 4-5 arranged in a common plane and longitudinally).
Re: Claim 9, Jersey in view of Gates discloses the claimed invention including the flavor inlet valve is configured to dispense the flavoring into the housing in a direction perpendicular to a longitudinal axis of the housing (Fig. 5 depicts inlets at a perpendicular).
Re: Claim 10, Jersey discloses the claimed invention including the nozzle tip is removably secured to the housing (Fig. 5, Para. 64, removably coupled).
Re: Claim 11, the rejection of claim 1 above covers the limitations recited in this claim, and Jersey further teaching the flavor inlets (420) extend inwardly from an inner wall of the housing into a flow path of the base liquid in order to inhibit the flavoring from contacting the inner wall of the housing (Fig. 5, Para. 67, extends into the flow path), and a dilution ratio of flavoring to the base liquid is in a range of 1:20 to 1:1000 (Para. 72, ratio of 1:30).
Re: Claim 13, Jersey discloses the claimed invention including the aerator comprises one or more plates each having a plurality of apertures (Para. 63, disc plate with apertures).
Re: Claim 14, Jersey discloses the claimed invention except for the aerator plate configured conically with apex. However, Gates depicts an aerator plate with a conical shape and apex (Figs. 2, 4, 5).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the claimed aerator plate configuration as taught by Gates, since Jersey states in para. 63 that various embodiments may be used for the aerator, and Gates States in para. 19 that such a configuration slopes the floor toward the holes for proper channeling of liquid. Further, it has been held that the configuration of the claimed feature was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed feature was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Re: Claim 16, the rejections of claims 1-3 above cover the limitations recited in this claim, and Jersey further teaching 
the flavor inlet (420,530) arranged on a housing downstream the aerator (Jersey: Fig. 5), and in view of Gates the inlet valve comprises a poppet having a head, wherein the head of the poppet extends from an inner wall of the housing into an interior volume of the housing (Gates: Annotated Fig. 2 below) so that the head of the poppet is in the flow of the base liquid in order to inhibit flavoring dispensed by the flavor inlet valve from contacting the inner wall of the housing (Gates: Para. 26,27 is in the flow of base fluid), and in view of the fluid inlets of Jersey extending from the inner wall of the housing and as such the poppet heads would extend even further into fluid flow (Jersey: Para. 67, inlets extend from inner wall);
a dilution ratio of flavoring to the base liquid is in a range of 1:20 to 1:1000 (Para. 72, ratio of 1:30).

    PNG
    media_image1.png
    448
    585
    media_image1.png
    Greyscale

Re: Claim 17, Jersey discloses the claimed invention including a chamber (defined by 412) in communication with the inlet (Fig. 5).
Re: Claim 18, Jersey discloses the claimed invention including the chamber retains a quantity of the base liquid to prevent backflow of air into the chamber (Para. 63, fluid requires additional pushing to move from chamber to outlet).
Re: Claim 19, Jersey in view of Gates discloses the claimed invention including the poppet comprises a biasing mechanism configured to bias the flavor inlet valve in a closed configuration (Gates: Para. 27, spring).
Re: Claim 20, Jersey in view of Gates discloses the claimed invention including the flavor inlet valve comprises a first section configured to be placed in communication with the source of the flavoring, and a second section connected to the housing such that the second section is perpendicular to a longitudinal axis of the housing (Gates: Fig. 3 depicts this valve arrangement and further Jersey Fig. 5 depicts inlets at a perpendicular).
Re: Claim 21, Jersey in view of Gates discloses the claimed invention including the head of the poppet comprises a convex curvature. (Gates: Depicted in Fig. 3).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jersey et al. (US 2017/0225936 A1) and Gates (US 2013/0200103 A1) as applied to claim 11 above, and further in view of Carpenter et al. (US 2007/0205221 A1).
Re: Claim 12, Jersey discloses the claim invention including higher ratios except for specifying such ratio as claimed.  However, Carpenter teaches the dilution ratio is in a range of 1:100 to 1:900 (Para. 23, 1:300).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the claimed high ratios as taught by Carpenter, since the court has held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754